TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00101-CV


                                     Javier Molina, Appellant

                                                 v.

                                     Hilda Molina, Appellee


             FROM THE JUSTICE COURT PRECINCT 5 OF TRAVIS COUNTY
       NO. J5-CV-18-248681, THE HONORABLE NICHOLAS CHU, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed a notice of appeal from a judgment signed by the justice court on

January 29, 2019. This Court, however, lacks jurisdiction over justice-court judgments. That

jurisdiction lies in the county or district court. See Tex. Civ. Prac. & Rem. Code § 51.001

(appeal from justice court to county or district court); see also id. § 51.012 (appeal from district

or county court to court of appeals). We therefore dismiss the appeal for want of jurisdiction.

See Tex. R. App. P. 42.3(a).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: May 16, 2019